Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold Finalizes Agreement with HoneyBadger Exploration VANCOUVER, Aug. 25 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE Amex:EGI; Frankfurt:EKA - "Entree" or the "Company") announces that the Company has completed due diligence and received regulatory approval for the option agreement with HoneyBadger Exploration Inc. (TSX.V:TUF - "HoneyBadger") previously announced on July 23, 2009. Entree and HoneyBadger intend to explore for and develop porphyry copper targets in the Yerington porphyry copper district of western Nevada.
